Exhibit 10.1

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Asterisks denote omissions.

THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Third Amended and Restated Employment Agreement (the “Agreement”) is
effective as of the 18th day of October, 2007 (the “Effective Date”), by and
between John E. Ahern (the “Executive”) and NMT Medical, Inc., a Delaware
corporation (the “Company”).

WHEREAS, the Executive and the Company previously entered into a second amended
and restated employment agreement effective as of December 13, 2005 (the “Prior
Employment Agreement”), providing for the Executive’s employment by the Company
as its President and Chief Executive Officer;

WHEREAS, the Parties, acting in accordance with Section 22 of the Prior
Employment Agreement, desire to amend and restate the Prior Employment Agreement
to provide for, among other things, (i) the extension of the Employment Term (as
defined below) until June 30, 2009; (ii) an evergreen provision which provides
for the automatic renewal of the Employment Term (as defined below) for a period
of one year in the event that the Company does not provide the Executive with
notice of non-renewal of the Agreement not later than 180 days prior to the
expiration of the then current employment term; (iii) the increase of the annual
base salary of the Executive to $460,000; (iv) the grant to the Executive by the
Company of a stock option to purchase 24,000 shares of Common Stock (as defined
below); (v) an annual bonus of up to 36% of the Executive’s annual salary,
subject to certain conditions; and (vi) the provision by the Company of a leased
vehicle for use by the Executive;

WHEREAS, the Company wishes to continue to employ the Executive as the President
and Chief Executive Officer of the Company under the terms and conditions set
forth below; and

WHEREAS, the Executive wishes to accept such continued employment under those
terms and conditions;

NOW, THEREFORE, in consideration of the provisions and mutual covenants
contained in this Agreement and for other good and valuable consideration, the
Company and the Executive (each a “Party” and together the “Parties”) agree as
follows:

 

1. Term of Employment.

The Company agrees to employ the Executive, and the Executive agrees to serve,
on the terms and conditions of this Agreement, for a period commencing as of
October 18, 2007 (the “Effective Date”) and ending on June 30, 2009, or such
shorter period as may be provided for herein, and such term of employment shall
be automatically extended by an additional one-year term in the event that
(i) the Company fails to provide written notice of non-renewal of the Agreement
to the Executive in accordance with Section 24 not later than 180 days prior to
the expiration of the then current employment term (each, an “Extension”) and
(ii) the Executive fails to provide written notice of non-renewal of the
Agreement to the Chairman of the Compensation Committee (defined below) in
accordance with Section 24 not later than 90 days prior to the commencement of
any Extension. The employment term described above, including any Extension, is
hereinafter referred to as the “Employment Term”.



--------------------------------------------------------------------------------

2. Position, Duties, Responsibilities.

During the Employment Term, the Executive shall serve as President and Chief
Executive Officer of the Company. In such capacity, the Executive shall report
to the Board of Directors of the Company (the “Board of Directors”) and shall
perform such duties and have such responsibilities of an executive nature as are
set forth in the Company’s Amended and Restated By-Laws, as amended from time to
time (the “By-Laws”), and as are customarily performed by a person holding such
office, it being recognized that the Executive’s duties and responsibilities,
consistent with his titles hereunder, may be changed by the Board of Directors
from time to time. The Executive shall devote his full business time and
attention to the performance of his duties under this Agreement; provided,
however, that the Executive shall be permitted to serve as a director on up to
two boards of directors in addition to the Board of Directors. In addition,
during the Employment Term, the Executive shall serve without additional
compensation as Chairman of the Board of Directors and a director of the Company
and on any committees of the Board of Directors, if requested, subject to the
terms of the By-Laws and to the approval of the stockholders of the Company to
the extent required by applicable law and the By-Laws.

 

3. Base Salary.

During the Employment Term and effective as of the Effective Date, the Executive
shall be paid an annual base salary of $460,000 (“Salary”), subject to
deductions for social security, state payroll and unemployment and all other
legally required or authorized deductions and withholding. The Executive’s
Salary shall be payable in accordance with the Company’s standard payroll
practice. The Compensation Committee (as defined below) shall review and
establish the Salary at least on an annual basis on October 18 of each year
during the Employment Term.

 

4. Stock Options.

On the Effective Date, the Executive shall be granted a stock option (the
“Option”) to purchase 24,000 shares of common stock, par value $.001 per share,
of the Company (the “Common Stock”), under the Company’s 2007 Stock Incentive
Plan (the “2007 Plan”). The exercise price for the Option shall be the closing
sale price of the Common Stock on the date of grant, which date shall be the
Effective Date, as specified in the 2007 Plan. The Option shall, to the maximum
extent permissible under Section 422 of the Internal Revenue Code of 1986, as
amended, constitute incentive stock options, with any balance of the Option to
be treated as non-statutory stock options. The Option shall vest in 48 equal
monthly installments on each monthly anniversary of the date of grant. Once
exercisable, the Option shall remain exercisable for a period of ten (10) years
from the date of grant. Notwithstanding the foregoing, the Option shall become
immediately exercisable in the event of a Change of Control of the Company or
the termination of the Executive’s employment without cause pursuant to
Section 14. For purposes of this Agreement, a “Change of Control of the Company”
shall be deemed to have occurred only upon (a) any merger or consolidation of
the Company with or into another entity as a result of which the Common Stock is
converted into or exchanged for the right to receive cash, securities or other
property or (b) any exchange of all or substantially all shares of the Company
for cash, securities or other property pursuant to a statutory share exchange
transaction.

 

- 2 -



--------------------------------------------------------------------------------

5. Annual Bonus.

Commencing with the Company’s fiscal year ended December 31, 2007, after the
completion of the Company’s fiscal year and as soon as the Company’s financial
information required to be included in its Annual Report on Form 10-K for such
fiscal year is available, but in no event later than 90 days after the end of
such fiscal year, the Executive shall be entitled to receive an annual bonus
(the “Annual Bonus”) consisting of a cash bonus of up to 36% of the Salary as
then in effect for such fiscal year provided that the Executive satisfies
agreed-upon financial and other performance goals each as contained in an annual
incentive plan for the Executive as established in good faith by the Joint
Compensation and Options Committee of the Board of Directors (the “Compensation
Committee”) after consultation with the Executive on an annual basis (the
“Incentive Plan”); provided, however, that the Compensation Committee, in its
reasonable discretion, shall determine whether the Executive has satisfied such
goals. In the event that the Executive is entitled to the Annual Bonus, then the
Executive shall be paid the Annual Bonus prior to the Company filing its Annual
Report on Form 10-K for such fiscal year.

 

6. Cash Payment Upon Change of Control.

(a) Upon the consummation of a Change of Control of the Company, and subject to
the provisions of this Section 6, the Executive shall be entitled to receive a
cash payment equal to a percentage of the Total Deal Consideration (as defined
below) in accordance with Schedule I attached hereto (the “Applicable
Percentage”).

(b) For purposes of this Agreement, “Total Deal Consideration” shall mean the
gross value of all cash, securities and other property actually paid directly or
indirectly by an acquirer in a transaction constituting a Change of Control of
the Company (including without limitation all amounts paid or distributed by the
Company to the holders of its capital stock in anticipation of the transaction,
but excluding all amounts paid, distributed or issued to the holders of
convertible securities, options, warrants, stock appreciation rights or similar
rights or securities of the Company in connection with such transaction). Total
Deal Consideration shall also be deemed to include the aggregate principal
amount of any indebtedness for borrowed money assumed (net of cash on hand) or
extinguished in connection with such transaction. The value of any securities
(whether debt or equity) or other property shall be determined as follows:
(i) the value of securities for which there is an established public market will
be equal to the closing market price on the day of closing of such transaction
and (ii) the value of securities that have no established public market, and the
value of consideration that consists of other property, shall be the fair market
value thereof as determined in good faith by the Board of Directors of the
Company.

(c) For purposes of this Section 6 only, “Change of Control of the Company”
shall not include (A) a recapitalization of the Company, (B) a merger effected
exclusively to change the domicile of the Company and (C) any “management
buy-out” or other similar transaction in which the Company is acquired by an
entity or group in which the Executive is a participant or equity holder.

 

- 3 -



--------------------------------------------------------------------------------

(d) Nothing in this Agreement shall be deemed to obligate the Company to
undertake any action that would result in the receipt by the Executive of a cash
payment under this Section 6.

(e) If any part of the consideration payable in a transaction constituting a
Change of Control of the Company consists of contingent payments to be
calculated by reference to uncertain future occurrences, such as future
financial or business performance, then the Applicable Percentage of such
consideration that is actually paid shall not be payable to the Executive in
accordance with Schedule I until the earlier of (A) the receipt of such
consideration by the former holders of the Company’s capital stock and (B) the
time that the amount of such consideration can be determined.

(f) If any part of the consideration payable in a transaction constituting a
Change of Control of the Company is withheld or placed into escrow for some
period of time after the closing of such transaction, then the Applicable
Percentage of such consideration shall not be payable to the Executive in
accordance with Schedule I until and to the extent such consideration is
received by the former holders of the Company’s capital stock.

(g) For purposes of determining the Total Deal Consideration and the
corresponding Applicable Percentage, the value of any contingent payments or any
escrowed or withheld amounts shall be determined in good faith by the Board of
Directors at the time of the consummation of the transaction constituting a
Change of Control of the Company.

 

7. Employee Benefits.

(a) Benefit Programs.

(i) During the Employment Term, the Company shall provide the Executive and
eligible family members with medical, dental, and disability insurance and such
other benefits and perquisites as are provided in the Company’s applicable plans
and programs to its employees generally; provided, that the Executive meets the
qualifications therefor (“Benefits”).

(ii) Notwithstanding the provisions of Section 7(a)(i), the Company shall
reimburse the Executive on a monthly basis for the amounts paid by the Executive
in connection with certain health coverage obtained through the Executive’s
former employer (the “Outside Health Insurance”), net of all taxes and required
deductions; provided, however, that during the term of the Executive’s Outside
Health Insurance, the Executive shall not be entitled to any of the Benefits to
the extent covered by the Executive’s Outside Health Insurance.

(b) Vacation.

During the Employment Term, the Executive shall be entitled to four weeks of
paid vacation per year; provided, however, that any vacation time not taken
during the Employment Term shall be forfeited. The Executive shall also be
entitled to all paid holidays given by the Company to its officers and
employees.

 

- 4 -



--------------------------------------------------------------------------------

(c) Car Expenses.

The Company will provide a monthly automobile allowance of $1,500.

 

8. Representations and Warranties of the Executive.

The Executive represents and warrants to the Company that the Executive is under
no contractual or other restriction or obligation which is inconsistent with the
execution of this Agreement, the performance of his duties hereunder, or the
other rights of the Company hereunder.

 

9. Non-Competition: Non-Solicitation.

In view of the unique and valuable services it is expected Executive will render
to the Company, Executive’s knowledge of the customers, trade secrets, and other
proprietary information relating to the business of the Company and its
customers and suppliers and similar knowledge regarding the Company it is
expected Executive will obtain, and in consideration of the compensation to be
received hereunder, Executive agrees that he will not, during the period he is
employed by the Company under this Agreement or otherwise, and for a period of
one year after he ceases to be employed by the Company under this Agreement or
otherwise, compete with or be engaged in, or Participate In (as defined below)
any other business or organization (which shall not include a university,
hospital, or other non-profit organization) which during such one year period is
or as a result of the Executive’s engagement or participation would become
competitive with the Company’s business of designing, developing, manufacturing,
marketing and selling septal repair devices or other medical devices being
designed, developed, manufactured, marketed or sold by the Company up to the
time of such cessation; provided, however, that the provisions of this Section 9
shall not be deemed breached merely because the Executive owns less than 1% of
the outstanding capital stock of a corporation, if, at the time of its
acquisition by the Executive such stock is listed on a national securities
exchange. The term “Participate In” shall mean: “directly or indirectly, for his
own benefit or for, with or through any other person (including the Executive’s
immediate family), firm or corporation, own, manage, operate, control, loan
money to, or participate in the ownership, management, operation or control of,
or be connected as a director, officer, employee, partner, consultant, agent,
independent contractor, or otherwise with, or acquiesce in the use of his name
in.”

The Executive will not, directly or indirectly, solicit or interfere with, or
endeavor to entice away from the Company any of its suppliers, customers or
employees within a period of one year after the date of termination of the
Executive’s employment (the “Termination Date”). The Executive will not directly
or indirectly employ any person who was an employee of the Company within a
period of one year after such person leaves the employ of the Company.

If any restriction contained in this Section 9 shall be deemed to be invalid,
illegal, or unenforceable by reason of the extent, duration or geographical
scope thereof, or otherwise, then the court making such determination shall have
the right to reduce such extent, duration, geographical scope or other
provisions hereof, and in its reduced form such restriction shall then be
enforceable in the manner contemplated hereby.

 

- 5 -



--------------------------------------------------------------------------------

10. Intellectual Property Rights.

Any interest in patents, patent applications, inventions, technological
innovations, copyrights, copyrightable works, developments, discoveries, designs
and processes which the Executive during the period he is employed by the
Company under this Agreement or otherwise may acquire, conceive of or develop,
either alone or in conjunction with others, utilizing the time, material,
facilities or information of the Company (“Inventions”) shall belong to the
Company; as soon as the Executive owns, conceives of, or develops any Invention,
he agrees immediately to communicate such fact in writing to the Board of
Directors, and without further compensation, but at the Company’s expense,
forthwith upon request of the Company, the Executive shall execute all such
assignments and other documents (including applications for patents, copyrights,
trademarks, and assignments thereof) and take all such other action as the
Company may reasonably request in order (a) to vest in the Company all of the
Executive’s right, title and interest in and to such Inventions, free and clear
of liens, mortgages, security interests, pledges, charges and encumbrances and
(b), if patentable or copyrightable, to obtain patents or copyrights (including
extensions and renewals) therefor in any and all countries in such name as the
Company shall determine.

 

11. Nondisclosure.

The Employee Nondisclosure and Secrecy Agreement dated as of September 21, 2000
between the Company and the Executive shall remain in full force and effect.

 

12. Injunctive Relief.

Because a breach of the provisions of any of Section 9, Section 10 and
Section 11 could not adequately be compensated by money damages, the Company
shall be entitled, in addition to any other right and remedy available to it, to
an injunction restraining such breach or a threatened breach, and in either case
no bond or other security shall be required in connection therewith. The
Executive agrees that the provisions of each of Section 9, Section 10 and
Section 11 are necessary and reasonable to protect the Company in the conduct of
its business.

 

13. Termination of the Executive Upon Death or Disability.

(a) The term of the Executive’s employment shall terminate automatically upon
his death. In addition, the Company shall have the right to terminate the
Employment Term upon the Disability (as defined below) of the Executive. If the
Executive’s employment is terminated by the Company due to the Executive’s death
or Disability, then the Executive, his guardian or his estate, as applicable,
shall be entitled to:

(i) Salary and Benefits earned to the Termination Date; and

(ii) other benefits as are provided under the applicable plans and programs of
the Company as then in effect.

(b) In addition, if the Executive’s employment is terminated due to his death or
Disability and the Company has not terminated the Executive’s employment for
Cause pursuant to Section 15 below, any options to purchase Common Stock held by
the Executive, including

 

- 6 -



--------------------------------------------------------------------------------

the Option (collectively, the “Outstanding Options”) shall immediately vest in
full and shall remain exercisable for a period of one year following the
Termination Date pursuant to this Section 13(b), and shall thereafter expire.

(c) For purposes of this Agreement, “Disability” shall mean any physical or
mental disability or incapacity that renders the Executive incapable of
performing his duties hereunder for a period of 180 consecutive calendar days or
for shorter periods aggregating 180 calendar days during any consecutive
twelve-month period.

 

14. Involuntary Termination Without Cause.

(a) The Executive shall be deemed to have been involuntarily terminated without
Cause (as defined below) if one of the following events occurs:

(i) the Company terminates the Executive’s employment at anytime without Cause
(as defined below);

(ii) there occurs a substantial reduction by the Company in the Executive’s
responsibilities, authorities, powers and duties from the responsibilities,
authorities, powers and duties exercised by the Executive just prior to such
reduction but excluding such reduction effected with the Executive’s prior
consent or for reasons arising out of the Executive’s gross negligence or
willful misconduct;

(iii) the Company requires the Executive to be based principally at any office
or location which is outside New England, unless the Executive consents to be
based principally at another office or location;

(iv) the Company fails to (x) maintain the Executive’s eligibility for
participation in existing benefit plans then being made available by the Company
to other employees of the Company having substantially similar levels of
responsibility as the Executive or (y) provide to the Executive substantially
the same benefits or other perquisites then being provided or paid to the other
employees of the Company having substantially similar levels of responsibility
as the Executive; or

(v) there occurs a breach of this Agreement by the Company which continues for
more than twenty (20) business days after the Executive gives written notice to
the Company, setting forth in reasonable detail the nature of such breach.

(b) If the Executive’s employment is involuntarily terminated at any time
without Cause (as defined below), the Executive shall be entitled to:

(i) Salary and Benefits earned to the Termination Date;

(ii) any Annual Bonus as accrued to the Termination Date; provided, however,
that the Board of Directors, in its reasonable discretion, shall determine
whether the Executive has satisfied the conditions to the Executive’s receipt of
the Annual Bonus;

 

- 7 -



--------------------------------------------------------------------------------

(iii) continued Salary for a period of twelve months from the Termination Date;
and

(iv) continued healthcare insurance coverage for a period of 18 months after the
Termination Date.

In addition, the Option, to the extent then exercisable on the Termination Date,
shall expire 360 days after the Termination Date.

 

15. Termination by the Company For Cause.

(a) General. The Company shall have the right to terminate the Executive’s
employment for Cause, as defined in subsection (b) below, in which event, the
Executive shall be entitled only to Salary and Benefits earned to the
Termination Date. In addition, all exercisable Outstanding Options shall expire
as of the Termination Date.

(b) Cause. For purposes of this Agreement, “Cause” shall mean:

(i) fraud, embezzlement or gross insubordination on the part of the Executive;

(ii) conviction of or the entry of a plea of nolo contendere by the Executive to
any felony or crime of moral turpitude;

(iii) a material breach of, or the willful failure or refusal by the Executive
to perform and discharge, his duties, responsibilities or obligations under this
Agreement that is not corrected within 20 days following written notice thereof
to the Executive by the Company, such notice to state with specificity the
nature of the breach, failure or refusal; provided, that if such breach, failure
or refusal cannot reasonably be corrected within 20 days of written notice
thereof, correction shall be commenced by the Executive within such period and
shall be corrected as soon as practicable thereafter; or

(iv) any act of willful misconduct by the Executive which is intended to result
in substantial personal enrichment of the Executive at the expense of the
Company or any of its subsidiaries or affiliates.

 

16. Termination by the Executive Without Cause.

The Executive may terminate this Agreement at any time with or without cause by
providing thirty (30) days’ prior written notice to the Company, in which event,
the Executive shall be entitled only to Salary and Benefits earned to the
Termination Date.

 

17. Withholding.

Anything to the contrary notwithstanding, all payments required to be made by
the Company under this Agreement to the Executive, his spouse, his estate or
beneficiaries, shall be subject to withholding of such amounts relating to taxes
as the Company may reasonably determine it should withhold pursuant to any
applicable law or regulation. In addition, in the event that the Company
reasonably determines that it is required to make any payments of

 

- 8 -



--------------------------------------------------------------------------------

withholding taxes as a result of Executive’s receipt of any other income
pursuant to the terms of this Agreement, the Company may, as a condition to such
receipt, require that the Executive provide the Company with an amount of cash
sufficient to enable the Company to pay such withholding taxes.

 

18. Lock-Up Agreement.

In the event that the Company seeks to consummate a public offering of its
securities during the Employment Term, the Executive shall execute an agreement
in a form and substance satisfactory to the managing underwriter or underwriters
of the Company’s securities, not to sell, pledge, contract to sell, grant any
option or otherwise dispose of any shares of stock owned or acquired by the
Executive for such period of time as requested by such underwriter of all other
executive officers of the Company.

 

19. Indemnification.

During the Employment Term, the Company agrees (i) to indemnify the Executive in
his capacity as an officer and director of the Company and, to the extent
applicable, each subsidiary of the Company, as provided in Article Eighth of the
Company’s Second Amended and Restated Certificate of Incorporation, as the same
may be amended, and (ii) use its commercially reasonable efforts to maintain in
effect its director and officer liability insurance policies.

 

20. Legal Fees.

The Company shall reimburse the Executive all reasonable and documented legal
fees, costs and expenses incurred by the Executive in contesting or disputing
any breach of this Agreement by the Company or in seeking to obtain or enforce
any right or benefit provided by this Agreement; provided, however, that the
Company shall have no such obligation to reimburse the Executive for such legal
fees, costs and expenses unless the final resolution of such matter is
determined by a court of competent jurisdiction to be in the Executive’s favor.

 

21. Assignability; Binding Nature.

This Agreement and all rights of the Executive shall inure to the benefit of and
be enforceable by the Executive’s personal or legal representatives, estates,
executors, administrators, heirs and beneficiaries. All amounts payable to the
Executive hereunder shall be paid, in the event of the Executive’s death, to the
Executive’s estate, heirs and representatives. This Agreement shall inure to the
benefit of, be binding upon, and be enforceable by, any successor, surviving or
resulting company or other entity to which all or substantially all of the
Company’s business and assets shall be transferred.

 

22. Entire Agreement.

This Agreement, together with the Employee Nondisclosure and Secrecy Agreement
and each Stock Option Agreement corresponding to Outstanding Options as of the
date hereof, contains the entire agreement between the Parties concerning the
subject matter hereof and, subject to the next sentence, supersedes all prior
agreements, understandings, discussions, negotiations, and undertakings, whether
written or oral, between the Parties with respect thereto.

 

- 9 -



--------------------------------------------------------------------------------

23. Amendments and Waivers.

This Agreement may not be modified or amended except by a writing signed by both
Parties. A Party may waive compliance by the other Party with any term or
provision of this Agreement, or any part thereof, provided that the term or
provision, or part thereof, is for the benefit of the waiving Party. Any waiver
will be limited to the facts or circumstances giving rise to the noncompliance
and will not be deemed either a general waiver or modification with respect to
the term or provision, or part thereof, being waived, or as to any other term or
provision of this Agreement, nor will it be deemed a waiver of compliance with
respect to any other facts or circumstances then or thereafter occurring.

 

24. Notice.

All notices and other communications hereunder shall be in writing and shall be
deemed duly delivered (i) four business days after being sent by registered or
certified mail, return receipt requested, postage prepaid, or (ii) one business
day after being sent for next business day delivery, fees prepaid, via a
reputable nationwide overnight courier service, in each case to the intended
recipient as set forth below:

 

To the Company:

   NMT Medical, Inc.    27 Wormwood Street    Boston, MA 02210    Attn.: Board
of Directors

with a copy to:

  

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

   Boston, MA 02109-1803    Attn: Michael J. LaCascia, Esq.

To the Executive:

   John E. Ahern    4077 Randolph Road    Morrisville, VT 05661

with a copy to:

   Edwards Angell Palmer & Dodge LLP    101 Federal Street    Boston, MA
02110-1800    Attn: Jonathan M. Lourie, Esq.

Any party to this Agreement may give any notice or other communication hereunder
using any other means (including personal delivery, messenger service, telecopy,
telex, ordinary mail or electronic mail), but no such notice or other
communication shall be deemed to have been duly given unless and until it
actually is received by the party for whom it is intended. Any party to this
Agreement may change the address to which notices and other communications
hereunder are to be delivered by giving the other parties to this Agreement
notice in the manner herein set forth.

 

- 10 -



--------------------------------------------------------------------------------

25. Severability.

In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, the remaining provisions or
portions of this Agreement will be unaffected thereby and shall remain in full
force and effect to the fullest extent permitted by law.

 

26. Duties.

The Executive is signing this Agreement solely in his capacity as an employee of
the Company, and nothing herein shall prohibit, prevent or preclude the
Executive from taking or not taking any action in his capacity as an officer or
director of the Company.

 

27. Survivorship.

The respective rights and obligations of the Parties hereunder shall survive any
termination of this Agreement to the extent necessary to the intended
preservation of such rights and obligations.

 

28. References.

In the event of the Executive’s death or a judicial determination of his
incompetence, reference in this Agreement to the Executive shall be deemed,
where appropriate, to refer to his legal representative or, where appropriate,
to his beneficiary or beneficiaries.

 

29. Governing Law.

This Agreement shall be governed by and construed and interpreted in accordance
with the laws of The Commonwealth of Massachusetts without reference to the
principles of conflicts of law.

 

30. Headings.

The headings of sections contained in this Agreement are for convenience only
and shall not be deemed to control or affect the meaning or construction of any
provision of this Agreement.

 

31. Counterparts.

This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

32. Equitable Adjustments.

Any references to shares or per share information contained in this Agreement,
including Schedule I, shall be subject to equitable adjustment in the event of
any stock dividend, stock split, combination or other similar recapitalization
affecting the Common Stock.

 

- 11 -



--------------------------------------------------------------------------------

THE UNDERSIGNED have executed this Agreement effective as of the date first
written above.

 

COMPANY: NMT Medical, Inc. By:   /s/ Richard E. Davis Name:   Richard E. Davis
Executive Vice President and Chief Financial Officer

 

EXECUTIVE: /s/ John E. Ahern John E. Ahern

 

- 12 -



--------------------------------------------------------------------------------

SCHEDULE I

Cash Payment Upon Change of Control

The cash payment payable to the Executive in accordance with Section 6(a) of the
Agreement shall be determined as follows:

 

Deal Consideration Per Share

  

Payment to Executive

Less than or equal to $[**] per share    1% of the Total Deal Consideration
Greater than $[**] but less than or equal to $[**] per share    2.5% of the
Total Deal Consideration Greater than $[**] but less than or equal to $[**] per
share    3.0% of the Total Deal Consideration Greater than $[**] per share but
less than $[**] per share    3.5% of the Total Deal Consideration Greater than
or equal to $[**] per share    4.2% of the Total Deal Consideration

For purposes of this Schedule I, “Deal Consideration Per Share” for any
transaction shall be determined by dividing the Total Deal Consideration by the
number of shares of Common Stock issued and outstanding (or deemed to be issued
and outstanding) immediately prior to the consummation of such transaction.

 

- 13 -